DETAILED ACTION
	This Office Action is in response to an original application filed 05/10/2022.
	Claims 1-20 are pending.
	Claims 1, 8 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (hereinafter Chai, “CS224d Project Final Report,” 07/01/2015, pp. 1-8) in view of Solanski et al. (hereinafter Solanski, U.S. Patent Application Publication No. 2016/0078038 A1, filed 09/11/2015, published 03/17/2016).
Regarding independent claim 1, Chai teaches:
A computer implemented method comprising:
Note: the BRI of the limitation only requires one product description from one listing.

receiving one or more product descriptions describing a product corresponding to one or more listings of an online marketplace (at least Abstract; Introduction [Wingdings font/0xE0] Chai describes the creation of a Recurrent Neural Network Language Model to extract sentences from Yelp Review Data (see pp. 1-2, section 2.1) for the purpose of automatic text summarization. Here, the Yelp Review Data may include reviews and tips from users for businesses. Given the broadest reasonable interpretation (BRI), such reviews and tips from users (e.g. customers) for businesses (e.g. items or products offered by the businesses and/or the businesses themselves such as quality of product(s), service(s), facilities, locations, etc.) are interpreted as including the claimed product descriptions describing a product);
Note: it is unclear to the Examiner what is meant by the phrase “search query presence in the snippet leading to engagement”. Summarizing pp. 16-17, [0047]-[0048] of the Specification describes that, for example, that the “better” a snippet is in describing items e.g. for sale, the more a engaged a potential buyer may be in purchasing the item. These paragraphs are worded such as to suggest that this concept is conventional and well known. As to what is meant by “search query presence in the snippet…”, the only clue is at page 30, [00107] of the Specification in the calculation of Escore, in particular the numerator. Further, pages 1-18, [0049], 30, [00107] includes the acronym “SRP”. [0049] also includes the acronym “PRP”. These acronyms are never defined.

developing, by at least one processor, a classification model using Recurrent Neural Network (RNN) extraction that is trained to generate snippets from product descriptions based at least in part on search query presence in the snippets leading to engagement (at least p. 2, Section 2.3: RNN Language Model; pp. 3-5, Section 3: Approach [Wingdings font/0xE0] Chai teaches development of a language model that computes sentence vector from a sequence of words. Chai uses a basic uni-directional Recurrent Neural Network (RNN) to do this).
Note: the BRI of this limitation requires that the snippet be generated from a single product description (e.g. one or more) and that the generated snippet to include a single search query (e.g. one or more).

generating, by the at least one processor from a listing for the product, a snippet of a product description of the one or more product descriptions describing the product based at least in part on the classification model, the snippet generated by the classification model to include one or more search queries identified in the one or more product descriptions (at least Section 3: Approach [Wingdings font/0xE0] Chai teaches generation of an extractive summary of Yelp business reviews; the summary, given the Broadest Reasonable Interpretation, is interpreted as the claimed snippet).
Chai fails to explicitly teach:
causing presentation of the snippet of the product description based at least in part on the generating.
However, Solanski teaches:
causing presentation of the snippet of the product description based at least in part on the generating (at least p. 1, [0010]-[0012] [Wingdings font/0xE0] Solanski teaches methods and systems for extracting or generating summaries or snippets of information from search results, listing results or other results to display to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Solanski with those of Chai as both inventions are related to the generation of snippets. Adding the teaching of Solanski provides Chai with the ability to present or display snippets accompanying search results to the user as a result of issuing a search query.

Regarding dependent claim 2, Chai fails to explicitly teach:
Note: essentially, user searches for product. Search returns the snippet.

receiving a search query mapped to the product, wherein causing the presentation of the snippet of the product description is in response to receiving the search query.
However, Solanski teaches:
receiving a search query mapped to the product, wherein causing the presentation of the snippet of the product description is in response to receiving the search query (at least p. 1, [0001], [0010]-[0012]; pp. 4-9, [0036]-[0074]; Figures 3-5 [Wingdings font/0xE0] Solanski generally relates to generating descriptions for query results. Specifically, Solanski teaches a method for extracting and presenting a snippet from a document presented within a set of search results to a user issuing a query to a search engine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Solanski with those of Chai as both inventions are related to the generation of summaries given a corpus of examples. Adding the teaching of Solanski provides a specific use for the summaries generated by Chai.

Regarding dependent claim 3, Chai fails to explicitly teach:
receiving the one or more product descriptions comprises: receiving the one or more product descriptions comprising seller-specific information associated with the product.
However, Solanski teaches:
receiving the one or more product descriptions comprises: receiving the one or more product descriptions comprising seller-specific information associated with the product (at least pp. 3-4, [0026]-[0035]; Figure 2 [Wingdings font/0xE0] Solanski teaches product descriptions that include certain common additions unrelated to a product’s description (e.g. shipping information, payment information, feedback requests, and seller information (e.g. seller-specific information) (See [0030]). Such information is excluded from being ranked by Solanski).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Solanski with those of Chai as both inventions are related to the generation of summaries given a corpus of examples. Adding the teaching of Solanski provides a specific use for the summaries generated by Chai.





Regarding dependent claim 4, Chai fails to explicitly teach:
Note: product descriptions are “filtered” such that the resulting snippet does not contain seller-specific information (e.g. shipping and return information [0046]; remove seller-specific, shipping-specific information [0079]; seller contact information, seller providing discount on their websites, seller seeking 5-star ratings, shipping information and so forth [0085].

generating the snippet of the product description further comprises:
generating the snippet of the product description that excludes the seller-specific information (at least pp. 3-4, [0026]-[0035]; Figure 2 [Wingdings font/0xE0] Solanski teaches product descriptions that include certain common additions unrelated to a product’s description (e.g. shipping information, payment information, feedback requests, and seller information (e.g. seller-specific information) (See [0030]). Such information is excluded from being ranked by Solanski).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Solanski with those of Chai as both inventions are related to the generation of summaries given a corpus of examples. Adding the teaching of Solanski provides a specific use for the summaries generated by Chai.

Regarding dependent claim 5, Chai fails to explicitly teach:
receiving the one or more product descriptions comprises: receiving the one or more product descriptions comprising product-specific information associated with the product.
However, Solanski teaches:
receiving the one or more product descriptions comprises: receiving the one or more product descriptions comprising product-specific information associated with the product (at least pp. 3-4, [0026]-[0035]; Figure 2 [Wingdings font/0xE0] Solanski teaches product descriptions that include certain common additions unrelated to a product’s description (e.g. shipping information, payment information, feedback requests, and seller information (e.g. seller-specific information) (See [0030]). Such information is excluded from being ranked by Solanski to leave only product-specific information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Solanski with those of Chai as both inventions are related to the generation of summaries given a corpus of examples. Adding the teaching of Solanski provides a specific use for the summaries generated by Chai.

Regarding dependent claim 6, Chai fails to explicitly teach:
generating the snippet of the product description further comprises: generating the snippet of the product description that includes the product-specific information.
However, Solanski teaches:
generating the snippet of the product description further comprises: generating the snippet of the product description that includes the product-specific information (at least pp. 3-4, [0026]-[0035]; Figure 2 [Wingdings font/0xE0] Solanski teaches the generation of snippets from product descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Solanski with those of Chai as both inventions are related to the generation of summaries given a corpus of examples. Adding the teaching of Solanski provides a specific use for the summaries generated by Chai.

Regarding dependent claim 7, Chai fails to explicitly teach:
Note: The Examiner suggests amending this claim as indicated ([]) for clarity and to avoid antecedent basis problems. Further, it is unclear where in the Specification is support for a “predefined list of words”? The term “predefined” is not found in the Specification nor is the string “list of words”.

generating the snippet further comprises:
determining that at least one word [in] one or more product descriptions is included in a predefined list of words; and
generating the snippet of the [one or more] product description that excludes the at least one word included in the predefined list of words.
However, Solanski teaches:
generating the snippet further comprises: determining that at least one word [in] one or more product descriptions is included in a predefined list of words; and generating the snippet of the [one or more] product description that excludes the at least one word included in the predefined list of words (at least pp. 3-4, [0026]-[0035]; Figure 2 [Wingdings font/0xE0] Solanski teaches product descriptions that include certain common additions unrelated to a product’s description (e.g. shipping information, payment information, feedback requests, and seller information (e.g. seller-specific information) (See [0030]). Such information is excluded from being ranked by Solanski to leave only product-specific information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Solanski with those of Chai as both inventions are related to the generation of summaries given a corpus of examples. Adding the teaching of Solanski provides a specific use for the summaries generated by Chai.

Regarding claims 8-14, claims 8-14 merely recite a system for carrying out the method of claims 1-7, respectively. Thus, Chai in view of Solanski teaches every limitation of claims 8-14, and provides proper motivation, as indicated in the rejections of claims 1-7.

Regarding claims 15-20, claims 15-20 merely recite a non-transitory computer-readable medium to store codes to carry out the method of claims 1-6, respectively. Thus, Chai in view of Solanski teaches every limitation of claims 15-20, and provides proper motivation, as indicated in the rejections of claims 1-6.

Response to Arguments
Regarding the previous rejection of independent claim 1, Applicant has amended claim 1 as indicated below:

1.	A computer implemented method comprising:
receiving one or more product descriptions describing a product corresponding to one or more listings of an online marketplace;
developing, by at least one processor, a classification model using Recurrent Neural Network (RNN) extraction that is trained to generate snippets from product descriptions based at least in part on search query presence in the snippets leading to engagement;
generating, by the at least one processor from a listing for the product, a snippet of a product description of the one or more product descriptions describing the product based at least in part on the classification model, the snippet generated by the classification model to include one or more search queries identified in the one or more product descriptions; and
causing presentation of the snippet of the product description based at least in part on the generating.

Applicant cites support for the amendments to the claims may be found throughout the Specification as filed including at least at Paragraphs [0106]-[0108] (reproduced below):

[00106] It is to be noted that while the Topic Signature approach may currently be implemented in production in some applications, it is observed that it does not generalize well, i.e., it does not capture the local or seasonal or other context-driven edge cases. RNN, on the other hand, generalizes well based on a given context. Hence, RNN can also be used to summarize reviews, products, seasons and even improved personalization of snippet creation.

[00107] In one example, an extraction score (Escore) metric was created to explore these factors:

Test data: User sessions coming from SRP with Search "INCLUDE DESCRIPTION"

Escore = # search queries present in the snippet leading to engagement
# search queries leading to engagement

Escore of RNN = 111 % of E score of Topic Signature

[00108] What this extraction score implies is that given a snippet created from RNN and Topic Signature approaches, the RNN-based snippet covers a greater number of search queries that are not in the title, but in the item description itself. One commercial example search page has the option of "include descriptions" in the search navigation bar which tries to find the user queries in the item description as well apart from the title itself. RNN-based snippets capture such queries better than Topic Signature not only in topic similarity (title, category words) as shown in Table 1, but also from other information lifted from the item descriptions used in the experiment. Therefore, RNN in this example created a better snippet (i.e., attracting more queries) based on topics than the Topic Signature approach itself.

The Examiner notes that the amended limitation:

…search query presence in the snippets leading to engagement,

appears to only come directly from the numerator of the Extraction score (Escore) from [00107] in the Specification. However, this does not adequately describe what the phrase actually means.







Applicant argues that the prior arts of Chai and Solanski, alone or in any combination, do not teach or suggest:

developing, by at least one processor, a classification model using Recurrent Neural Network (RNN) extraction that is trained to generate snippets from product descriptions based at least in part on search query presence in the snippets leading to engagement;

generating, by the at least one processor from a listing for the product, a snippet of a product description of the one or more product descriptions describing the product based at least in part on the classification model, the snippet generated by the classification model to include one or more search queries identified in the one or more product descriptions; and

as recited in amended independent claim 1.

1. Specifically, Chai does not describe generating a snippet from a product description in a listing of an online marketplace

	The Examiner notes that Chai teaches the extraction of sentences from Yelp reviews (a corpus) to automatically generate summaries. The Introduction section of Chai states that “Many popular websites such as Yelp (Yelp publishes crowd-sourced reviews about businesses, Wikipedia, archived 12/29/2014, see PTO 892, Amazon (“American electronic commerce company…”, Wikipedia, archived 12/30/2014, see PTO 892), and LuLu (Lulu.com, Wikipedia, is an online print-on-demand, self-publishing and distribution platform”, see PTO 892, archived 11/02/2014), allow consumers to leave reviews for various goods and services. Goods and services may well be products. Reviews of products may also describe the products. Of Yelp, Amazon, and LuLu, at least Amazon is considered to be an online marketplace.

	2. Further, Chai does not describe training an RNN model using search query presence in the snippets leading to engagement.

	The Examiner has noted in the Rejection and in this response to Applicant’s remarks, that is unclear as to exactly what a “search query presence in the snippers leading to engagement” actually means. Chai uses a Recurrent Neural Network Language Model (Section 2.3, Section 3.1.1) in the process of generating a summary (snippet) of Yelp reviews.

	Further, Chai does not describe its RNN model generating snippets to include one or more search queries identified in one or more product descriptions.

	The Examiner notes that is unclear as to exactly how the invention assures that “a generated snippet includes one or more search queries identified in one or more product descriptions”
Chai uses a Recurrent Neural Network Language Model (Section 2.3, Section 3.1.1) in the process of generating a summary (snippet) of Yelp reviews.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
07/07/2022

/JUSTIN S LEE/Primary Examiner, Art Unit 2177